Citation Nr: 1214225	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-14 690	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel

INTRODUCTION

The Veteran served on active duty from September 1966 to July 1968, including a tour of duty in the Republic of Vietnam.  The appellant in this matter is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the Veteran's death.  The Veteran's death certificate states that the Veteran died in August [redacted] 2006 at El Monte Community Hospital.  The Veteran's terminal hospital records have not been obtained or requested.  In an April 2009 letter a private physician from the Sante Fe Medical Clinic noted that he had treated the Veteran on June 24, 2006.  The June 24, 2006, treatment records are not in the claims file and have not been requested.  The records described above should be obtained and considered prior to Board consideration of the appellant's claim.  38 C.F.R. § 3.159(c)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant and her representative a letter that complies with the notification requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) as interpreted by the United States Court of Appeals for Veterans Claims in Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  The letter should explain, what, if any, information and evidence (medical and lay) not previously provided to VA is necessary to substantiate the appellant's claim.  The notice should include (a) a statement of the conditions for which the Veteran was service-connected at the time of his death, if any; (b) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (c) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.

2.  After obtaining any necessary authorization from the appellant, contact the El Monte Community Hospital to request the Veteran's terminal hospital records and contact the Sante Fe Medical Clinic to request the Veteran's treatment records from treatment on June 24, 2006. 

3.  After conducting any additional indicated development, including obtaining a medical opinion if warranted following the above development, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case and allowed an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


